Citation Nr: 1228712	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from December 19, 2002, to July 5, 2004.

2.  Entitlement to a higher initial disability rating for PTSD in excess of 50 percent from July 6, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted a 10 percent disability rating for PTSD, effective December 19, 2002.  In an October 2004 rating decision, the Decision Review Officer (DRO) increased the disability rating to 30 percent disabling, effective December 19, 2002, and assigned a 50 percent disability rating effective July 6, 2004.  Because these awards are not the maximum benefit allowed by law and regulation, the appeal continues to the Board for further appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).  

In May 2011, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge in San Antonio, Texas.  A copy of the transcript is of record.  

The issue for a higher initial disability rating for PTSD in excess of 50 percent from July 6, 2004, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

From December 19, 2002 to July 5, 2004, the most competent and credible evidence of records shows that the service-connected PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology but was not manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, or total occupational and social impairment due to his psychiatric symptomatology.


CONCLUSION OF LAW

From December 19, 2002, to July 5, 2004, the criteria for an initial 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In addition, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court)   held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claim on appeal arises from the Veteran's disagreement with the initial 10 percent disability rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.

Furthermore, the Board finds that even if VA had an obligation to provide notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and that representative and the Acting VLJ asked questions to draw out the state of the Veteran's PTSD at all times during the appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from March 2004 to May 2004, December 2001 Vet Center intake assessment report, September 2003 Vet Center quarterly report, and March 2003 VA examination report through QTC Medical Services (QTC).  The QTC examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the QTC examination report is probative with regard to the nature and severity of the Veteran's PTSD during the appeal period.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Rating PTSD from December 19, 2002, to July 5, 2004.

In a December 2003 notice of disagreement, via a VA Form 21-4138, the Veteran reported his belief that he should be rated at 50 percent as supported by a September 2003 Vet Center quarterly report and VA outpatient treatment records.   

Pursuant to the rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Veteran is currently rated 30 percent disabling from December 19, 2002, to July 5, 2004.  A 30 percent disability evaluation is assigned with evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id. 

With the above criteria in mind and after a full review of the record, the Board finds that, from December 19, 2002, to July 5, 2004, the service-connected PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology, thus meeting the criteria for an initial disability rating of 50 percent, but no higher, under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

Pursuant to a December 2001 Vet Center intake assessment, the Veteran reported having suicidal ideation regularly but committed not to act on those thoughts despite the daily struggle.  Moreover, the mental status observations revealed 

[The Veteran] has maintained himself busy throughout the years through his demanding work.  He has always been drawn to work which is both intellectually and physically demanding thus his symptomatology has remained low in the past.  At this time, there are less distractions as he retired from his federal job.  Th[e] Veteran has short and long term memory loss, difficulty in organizing his thoughts, and increased difficulty in performing analytical and organizational tasks.  This is extremely frustrating for th[e] Veteran as he always has taken pride in the quality of his work and ability to perform effectively and efficiently.

The examiner also concluded, in pertinent part, that the Veteran has marked decrease in short and long-term memory, decreased ability to perform analytical and organizational tasks, and socially isolates.  

At the March 2003 QTC examination, the Veteran reported that lack of sleep and nightmares cause him to have a lot of difficulties performing everyday duties.  He also reports that he loses his concentration while working due to thinking about the past.  The examiner noted that, with regard to mentally capable of performing activities of daily living, the Veteran is able to establish and maintain effective work, but had difficulty with social relationships.  The Veteran also had flattened affect (rather constricted).  

The September 2003 Vet Center quarterly report revealed the third quarter of 2003 had been characterized by the Veteran as continued use of internalization of feelings and numbing.  The Veteran strives to control his anger and maintain composure but experiences trouble sleeping, intrusive thoughts, and flashbacks.  It was further noted the Veteran had been experiencing depression, trouble with memory, and organization of thought.  

Subsequently, pursuant to a May 2004 VA outpatient treatment session, the Veteran reported that he works part time, complained of a lack of concentration, and that his PTSD is causing him marital problems.  Specifically, such psychiatric symptoms include frequent nightmares, intrusive thoughts related to in-service trauma, survivor guilt, avoidance of thoughts or conversations related to the war in Iraq, and restlessness.  Following the May 2004 treatment session, the physician assessed the Veteran with moderately high levels of anxiety and chronic PTSD. 

Additionally, while the March 2003 QTC examiner assigned a GAF score of 65, which denotes mild symptomatology or some difficulty in social or occupational functioning, the other treatment records during this time period show the Veteran being assigned GAF scores ranging from 43 to 52, which denote serious and moderate symptoms, in treatment records generated during the appeal period.  Specifically, the December 2001 Vet Center intake assessment reported that his GAF scores in the previous year were from 48 to 52 and in the present year was 45. Similarly, the September 2003 Vet Center quarterly report noted that his GAF scores for the previous year were 47 to 48 and his present scores were 43 to 45.  

The Board notes that the classification of the Veteran's level of psychiatric impairment classification, by words, or by a GAF score are factors for consideration and not determinative of the percentage VA disability rating to be assigned.  See 38 C.F.R. § 4.126(a).  The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.  Therefore, in light of the GAF scores and the other evidence of record, as discussed above, the Board finds that the Veteran's overall psychiatric disability picture more nearly approximates the criteria for the assignment of a 50 percent evaluation at all time from December 19, 2002, to July 5, 2004, than the 30 percent evaluation.  See Fenderson, supra.  

The Board is aware that the symptoms listed under the next-higher evaluations, 70 percent and 100 percent, are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant such an evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the evidence of record from December 19, 2002, to July 5, 2004, does not show the Veteran manifested symptoms that equal or more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, or total occupational and social impairment due to his psychiatric symptomatology.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by the Court in Schafrath.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an initial evaluation higher than the 50 percent rating now in effect during the appeal period.   

In reaching the above conclusion, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels.  See Davidson, supra.  However, the Board finds more competent the experts opinions provided as to the severity of his PTSD by the examiners discussed above than these lay claims.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Extra-Schedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Turning to the first step of the extra-schedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD from December 19, 2002, to July 5, 2004, is specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has more nearly approximated a manifestation of occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology during the appeal period.

The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD from December 19, 2002, to July 5, 2004, and referral for consideration of an extra-schedular evaluation is not warranted.

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the record shows that the Veteran was working at least part time and he has never claimed that his PTSD prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent for PTSD, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable disability rating for PTSD of 50 percent, but no higher, from December 19, 2002, to July 5, 2004, is granted. 


REMAND

As to the claim for a higher initial disability rating for PTSD, from July 6, 2004, the record reveals that following the May 2011 hearing before the undersigned the Veteran was provided a new VA examination in October 2011.  Moreover, the Board finds that the VA examination is additional pertinent evidence.  Therefore, the Board finds that a remand for a supplemental statement of the case is required because the last supplemental statement of the case was issued in August 2009.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

The record shows that the Veteran receives ongoing treatment through the South Texas Veterans Health Care System and Harlingen Outpatient Clinic.  However, the record does not include any of his post-March 2008 records from the South Texas Veterans Health Care System or post-December 2007 records from the Harlingen Outpatient Clinic.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these treatment records with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Given the above development, the Board finds that the Veteran should also be afforded another VA examination to ascertain the current severity of his PTSD.  See 38 U.S.C.A. § 5103A(d) (VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).   

Accordingly, the issue for a higher initial disability rating for PTSD, rated as 50 percent disabling from July 6, 2004, is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the Veteran's post-March 2008 treatment records from the South Texas Veterans Health Care System and post-December 2007 treatment records from the Harlingen Outpatient Clinic.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD since July 6, 2004, without taking into account any nonservice-connected disorder.  If there is a noticeable change in the severity of his adverse PTSD symptomatology since July 6, 2004, the examiner should further attempt to identify the date on which this change occurred.  A GAF score that does not take into account any nonservice-connected disorders should also be provided.  A complete rationale must be provided for all opinions offered.  

3.  The RO/AMC should thereafter readjudicate the claim for a higher initial disability rating for PTSD rated as 50 percent disabling from July 6, 2004, to include consideration of staged ratings.  See Fenderson, supra.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the August 2009 SSOC, to include a summary of the evidence received including the October 2011 VA examination, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


